WALLACE, Senior Circuit Judge,
dissenting.
Even if the majority were right (which I doubt) that, in contrast to those sentences in the Agreement which refer to the “agreement” and to the “employment relationship,” the six-month limitation provision is narrower and refers only to the former term, I would still conclude that the six-month limitation provision applies to LeBourgeois’ section 1981 claim.
Section 1981 protects the right to make and enforce contracts, which includes “the making, performance, modification, and termination of contracts, and the enjoyment of all benefits, privileges, terms, and conditions of the contractual relationship.” 42 U.S.C. § 1981(b). In contrast to other statutory rights, such as those created by Title VII or the Americans with Disabilities Act (ADA), a section 1981 claim is premised on discriminatory interference with a contractual relationship. See, e.g., Perry v. Woodward, 199 F.3d 1126, 1132 (10th Cir.1999) (“Even as amended, section 1981 continues to center on the protection of contractual rights.”).
The majority reasons that because a contractual relationship need not be reduced to writing, LeBourgeois’ section 1981 is not necessarily premised on — and is instead independent from — the Agreement. See Ante at- (“LeBourgeois’s § 1981 claim arises from his employment relationship with RIF, not in connection with any provision in the written Agreement.”). Yet, the parties’ contractual relationship was governed by the Agreement, which included a merger clause. As a result, LeBourgeois’ section 1981 claim was tied to the contractual relationship established by the Agreement.
Furthermore, we have recognized that the phrase “arising in connection with” is considerably broader in scope than “arising hereunder” or “arising out of.” Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 720 & n. 3 (9th Cir.1999). If the six-month limitation provision used either of the latter two phrases, it would arguably have encompassed only breach of contract claims or claims based on contractual rights. Instead, the provision applies to all legal actions “arising in connection with” the Agreement, and this is broad enough to encompass a claim tied to the contractual relationship established by the Agreement.
Because I conclude that the six-month limitation provision applies to a section 1981 claim, I would also hold that RIF has satisfied its burden of showing LeBourgeois’ waiver of a longer filing period “ ‘was executed freely, without deception or coercion, [ ] that it was made by [him] with full understanding of his rights’ and that it is fair to [him].” Fuller v. Golden *161Age Fisheries, 14 F.3d 1405, 1408 (9th Cir.1994) (alteration in original), quoting Garrett v. Moore-McCormack Co., 317 U.S. 239, 248, 63 S.Ct. 246, 87 L.Ed. 239 (1942). LeBourgeois “had sufficient education and experience to read and understand the contract[ ][he] signed.” Id. Furthermore, the limiting provision was in conspicuous boldface type, LeBourgeois initialed or signed each page of the Agreement, and he signed the same Agreement six times over the course of approximately a year and a half.
Alternatively, the amicus challenges the validity of LeBourgeois’ waiver by arguing it was not “clear and unmistakable,” as required by Wright v. Universal Mar. Serv. Corp., 525 U.S. 70, 80, 119 S.Ct. 391, 142 L.Ed.2d 361 (1998). Yet, the Court in Wright suggested this heightened standard does not apply to “an individual’s waiver of his own rights.” Id. at 80-81; see also Interstate Brands Corp. v. Bakery Drivers & Bakery Goods Vending Machs., 167 F.3d 764, 767 (2d Cir.1999).
Thus, I conclude that the six-month limitation clearly applies to LeBourgeois’ section 1981 claim and was validly agreed to by LeBourgeois. The issue remains, however, whether an employer and an employee may contractually shorten the limitations period for such a claim, and whether the six-month period in this case was reasonable. See Order of United Commercial Travelers of Am. v. Wolfe, 331 U.S. 586, 608, 67 S.Ct. 1355, 91 L.Ed. 1687 (1947). Pursuant to the choice-of-law provision in the Agreement, I would decide this issue as a matter of federal law.
In several cases, courts have upheld similar contractual provisions limiting the time to file civil rights claims. See, e.g., Taylor v. Western & Southern Life Ins. Co., 966 F.2d 1188 (7th Cir.1992) (six-month period to file section 1981 claim); Myers v. Western-Southern Life Ins. Co., 849 F.2d 259 (6th Cir.1988) (six-month period to file claim of constructive discharge based on Michigan’s Elliott-Larsen Civil Rights Act and Michigan Handicappers’ Civil Rights Act); Soltani v. Western & Southern Life Ins. Co., 258 F.3d 1038, 1042-45 (9th Cir.2001) (six-month period to file claims of wrongful termination and unfair business practices based on California law). In addition, Congress has established a six-month limitations period for filing Title VII discrimination charges with the EEOC, see 42 U.S.C. § 2000e-5(e)(l), and for seamen to file in rem actions for unpaid wages. See 46 U.S.C. § 10602(a). While these precedents and statutory provisions are not necessarily controlling, they provide solid grounds on which to uphold the six-month limitation provision in this case.
For these reasons, I respectfully dissent from the majority’s reversal of the district court’s summary judgment on LeBourgeois’ section 1981 claim. I concur, however, in the majority’s memorandum disposition insofar as it affirms summary judgment for RIF on LeBourgeois’ state law claim.